—Judgments, Supreme Court, New York County (William McCooe, J., at separate trials and sentence, and at Mapp hearing on the gun possession indictment; Berkman, J., on Mapp motion on the gun possession indictment; and Peter McQuillan, J., at initial and supplemental Huntley hearings on the robbery indictment), both rendered on June 23, 1983 (indictments Nos. 4321/82 and 4322/ 82), unanimously affirmed. Appellant’s motion for reargument of this court’s order entered on May 30, 1985, which denied leave to file a pro se supplemental brief, is denied. No opinion. Concur—Murphy, P. J., Asch, Kassal, Rosenberger and Ellerin, JJ.